          Case 3:17-cv-03233-VC Document 96 Filed 03/02/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 DAN GOLDTHORPE, et al.,                           Case No. 17-cv-03233-VC
                Plaintiffs,
                                                   ORDER RE STIPULATED
         v.                                        PROTECTIVE ORDER
 CATHAY PACIFIC AIRWAYS LIMITED,                   Re: Dkt. No. 95
 et al.,
                Defendants.


       The parties are ordered to refile their proposed protective order in accordance with

paragraph 23 of this Court’s standing order for civil cases by Friday, March 5, 2021.



       IT IS SO ORDERED.

Dated: March 2, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
